Citation Nr: 1128816	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  What evaluation is warranted for residuals of a fractured right jaw and cheek bone from May 25, 2005 to June 23, 2008?

2.  What evaluation is warranted for residuals of a fractured right jaw and cheek bone from June 24, 2008 to November 23, 2008?

3.  What evaluation is warranted for residuals of a fractured right jaw and cheek bone from November 24, 2008 to April 12, 2009?

4.  What evaluation is warranted for residuals of a fractured right jaw and cheek bone since April 13, 2009?

5.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2008, the Board remanded the issues listed on the title page for additional development and adjudicative action.  While claim was on remand, the RO (via the Appeals Management Center) awarded a 10 percent for residuals of a fractured right jaw and cheek bone, effective June 24, 2008, but determined that a compensable evaluation was not warranted prior to June 24, 2008.  The case has been returned to the Board for further appellate review. 

Also in the September 2008 decision, the Board denied a claim for entitlement to service connection for hearing loss.  That decision is final  38 U.S.C.A. § 7104 (West 2002).  In a May 2011 written brief presentation, the Veteran's representative argued that the Board's September 2008 denial of entitlement to service connection for hearing loss relied on an inadequate VA examination and alleged that the Board did not afford the benefit of the presumption of soundness.  Id. on page 2.  If the Veteran is seeking to attack the September 2008 Board decision on the basis of clear and unmistakable error or to file a motion for reconsideration, he must submit such a claim directly to the Board.  See 38 C.F.R. §§ 20.1001, 20.1404 (2010).  If the Veteran is seeking to reopen the claim for entitlement to service connection for bilateral hearing loss, he should submit an application to reopen to the agency of original jurisdiction.  In the absence of a specific claim of clear and unmistakable error, and in the absence of a motion for reconsideration the Board does not have jurisdiction to address this matter further. 

The issue of entitlement to service connection for tinnitus, to include as secondary to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO, via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Between May 25, 2005, to June 23, 2008, residuals of a fractured right jaw and cheek bone were not manifested by moderate displacement of the maxilla or temporomandibular articulation limited to 40 millimeters or less, or lateral excursion limited to 4 millimeters or less.

2.  Between June 24, 2008 and November 23, 2008, residuals of a fractured right jaw and cheek bone were not manifested by moderate displacement of the maxilla, or by temporomandibular articulation limited to 30 millimeters or less, or by lateral excursion limited to 4 millimeters or less. 

3.  Between November 24, 2008 and April 12, 2009, residuals of a fractured right jaw and cheek bone were manifested by a limitation of temporomandibular articulation to 30 millimeters, but not by either a limitation of temporomandibular articulation to 20 millimeters of less or severe malunion or nonunion of the maxilla.

4.  Since April 13, 2009, residuals of a fractured right jaw and cheek bone have not been manifested by moderate displacement of the maxilla, or by temporomandibular articulation limited to 30 millimeters or less, or by lateral excursion limited to 4 millimeters or less. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for residuals of a fractured right jaw and cheek bone from May 25, 2005 to June 23, 2008 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.150, Diagnostic Codes 9905, 9916 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for residuals of a fractured right jaw and cheek bone since June 24, 2008 to November 23, 2008 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.150, Diagnostic Codes 9905, 9916.

3.  The criteria for an initial 20 percent evaluation for residuals of a fractured right jaw and cheek bone between November 24, 2008 and April 12, 2009 were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.150, Diagnostic Codes 9905, 9916.

4.  The criteria for an initial evaluation in excess of 10 percent for residuals of a fractured right jaw and cheek bone since April 13, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.150, Diagnostic Codes 9905, 9916.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claims stem from the rating decision that awarded service connection for residuals of a fractured right jaw and cheek bone.  The Veteran appealed.  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim for service connection was successfully granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement, the RO properly provided him with a statement of the case addressing the evaluation assigned issue.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, such as VA treatment records, and, as warranted by law, affording VA examinations.  VA provided the Veteran with a hearing before the Board in June 2008.  In September 2008, the Board remanded the jaw claim to provide the Veteran with another examination.  That examination was completed in April 2009.  The examiner addressed the symptoms the Veteran exhibited that were due to the service-connected disability and those symptoms which were not due to the service-connected disability.  Thus, the remand instructions have been completed.

The Veteran was provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Id. at 126.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The RO has evaluated the disability under Diagnostic Codes 9905 and 9916.  Under Diagnostic Code 9905, which addresses limited motion of temporomandibular articulation, limited motion of the interincisal range from 31 to 40 millimeters warrants a 10 percent evaluation, from 21 to 30 millimeters warrants a 20 percent evaluation, from 11 to 20 millimeters warrants a 30 percent evaluation, and from 0 to 10 millimeters warrants a 40 percent evaluation.  Id.  Limited motion of the range of lateral excursion from 0 to 4 millimeters warrants a 10 percent evaluation.  Id.  Ratings for limited interincisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150.

Diagnostic Code 9916, which addresses malunion or nonunion of the maxilla, provides a noncompensable evaluation for slight displacement, a 10 percent evaluation for moderate displacement, and a 30 percent evaluation for severe displacement.  Id.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable evaluation from May 25, 2005, to June 23, 2008; against an initial evaluation in excess of 10 percent from June 24, 2008 to November 23, 2008; and against an initial evaluation in excess of 10 percent from April 13, 2009.  The evidence warrants the assignment of a 20 percent rating from November 24, 2008 to April 12, 2009.  The reasons follow.

There is evidence that the Veteran's current complaints associated with temporomandibular articulation are not related to residuals of a fractured right jaw and cheek bone.  At the time of the May 25, 2005, VA examination, the examiner determined that the Veteran had little to no residuals from the maxillary fracture in service.  The examiner did not find that the Veteran had either malunion or nonunion of the maxilla to warrant a compensable evaluation under Diagnostic Code 9916.  The examiner found interincisal motion to 42 millimeters and lateral movements to 15 millimeters both of which point to the assignment of a noncompensable rating.  38 C.F.R. § 4.150.  At the May 2005 examination the Veteran did not complain of issues regarding chewing food or temporomandibular articulation.  Thus, the examiner did not address clinical findings related to these symptoms.

In that examination report, the examiner wrote, "Certainly the [V]eteran[']s oral status is very poor, but I am sure it is related to his injury on April 11, 1959."  The Board suspects that this is a typographical error and that there should be a "not" before the word "related."  The reason for this suspicion is that every dentist who has examined the Veteran-there have been three examinations during the appeal period-has made a finding regarding the Veteran's poor oral hygiene and how it is not related to residuals of a fractured right jaw and cheek bone.  The structure of the May 2005 sentence is one that would strongly suggest that the second part of the sentence would be a negative conclusion.  

Still, even assuming that the May 2005 examiner found the Veteran's oral status to be due to the maxillary fracture, two other medical professionals subsequently concluded that poor oral hygiene is not related to the service-connected disability.  Specifically, in a November 2008 VA treatment record and an April 2009 VA examination report, the examiners determined that any current dental symptoms were not the result of the service-connected disability, to include the injury itself.  For example, in the November 2008 VA treatment record, the examiner stated that the Veteran had temporomandibular articulation to 30 millimeters with slight pain.  The examiner found that the Veteran's dental condition was "related more to neglect and poor oral hygiene rather tha[n] that incident during active duty."  He stated the loss of posterior teeth without replacement and having retained root tips from carious teeth could contribute to a myriad of systemic symptoms and problems.  He concluded that the current dental condition was "not caused by or a result of trauma incurred in 1959." 

In the April 2009 VA examination report, the examiner stated the Veteran opened to 32 millimeters and that lateral movements measured 5 millimeters.  He stated that while trauma to the right zygoma may have contributed to the loss of masticatory function, "clinical indications, such as the right lateral pterygoid soreness, are that the lack of posterior dentition is a more significant factor.  Losses of teeth and bone are caused by the [V]eteran's poor oral hygiene."  The examiner added that records of the assault did not indicate any loss of dentition due to the trauma and that the current state of the dentition suggests that the Veteran "continues to display a pattern of dental neglect."

In reading through these examination reports, the Board finds that both examiners determined that the Veteran's current dental symptoms are not related to the service-connected disability but rather to his poor oral hygiene history.  While the April 2009 examiner stated that the in-service trauma "may have contributed to the loss of masticatory function," it is clear that he thinks such loss is related more to "poor oral hygiene."  Regardless, to the extent that this examiner found that some loss of masticatory function may be related to the service-connected disability, the 10 percent evaluation, assigned as of June 24, 2008, contemplates such masticatory function.

At a November 24, 2008 VA examination the examiner found the Veteran had temporomandibular articulation to only 30 millimeters.  Such a limitation was not clinically shown prior to November 24, 2008.  Such a finding, however, warrants the assignment of a 20 percent evaluation under 38 C.F.R. § 4.150, Diagnostic Code 9905 effective that date.  An evaluation in excess of 20 percent is not in order in the absence of a limitation of temporomandibular articulation between 11 to 20 millimeters.  Id.  Moreover, a higher rating is not in order in the absence of clinical evidence showing  a severe displacement of the maxilla due to malunion or nonunion.  38 C.F.R. § 4.150, Diagnostic Code 9916.  

Significantly, on reexamination on April 13, 2009 temporomandibular articulation was to 32 millimeters, which falls under the 10 percent evaluation.  Lateral movements were to five millimeters, which equates to a noncompensable rating.  Hence, the initial rating is returned to 10 percent effective April 13, 2009.  Fenderson (staged ratings can be assigned for separate periods of time based on the facts found).  There is no basis for a higher rating under Diagnostic Code 9916 in the absence of clinical evidence showing malunion or nonunion of the maxilla.  38 C.F.R. § 4.150.  Simply put, the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent at any time since April 13, 2009.

The Board has considered whether an extraschedular evaluation is warranted and finds that there is a lack of evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  There is evidence throughout the appeal that residuals of a fractured right jaw and cheek bone did not necessitate any hospitalization.  As to marked interference with employment, the Veteran has not reported any absenteeism due to residuals of a fractured right jaw and cheek bone.  Indeed, the Veteran is retired.  Thus, the Board finds no evidence warranting a referral of this part of the claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent that the benefit sought is granted in part, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for residuals of a fractured right jaw and cheek bone from May 25, 2005 to June 23, 2008 is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured right jaw and cheek bone between June 24, 2008 and November 23, 2008 is denied.

Entitlement to an initial 20 percent evaluation for residuals of a fractured right jaw and cheek bone between November 24, 2008 and April 12, 2009, is granted subject  to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured right jaw and cheek bone since April 13, 2009, is denied.

REMAND

The Board finds that another remand is necessary in connection with the claim for entitlement to service connection for tinnitus.  In the May 2011 informal brief, the Veteran's representative raised the issue of entitlement to service connection for tinnitus secondary to paresthesia of the right side of face associated with residuals of a fractured right jaw and cheek bone.  The representative attached a link to the National Institute of Health's website, which addresses Bell's palsy and the possible symptoms associated with such diagnosis, which includes "ringing of the ears."  

While the Veteran has not been diagnosed with Bell's palsy, his service connected paresthesia is evaluated under Diagnostic Code 8207, which contemplates disability involving the seventh cranial nerve.  Bell's palsy involves the seventh cranial nerve.  Thus, a remand is necessary to determine if the tinnitus is possibly the result of the service-connected paresthesia of the right side of face associated with residuals of a fractured right jaw and cheek bone.  The Board will also request another opinion about the possibility of tinnitus being due to noise exposure in service, as the April 2009 examiner determined that she could not provide an opinion without resorting to mere speculation, but failed to adequately explain that conclusion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding treatment VA treatment records from September 2009 to the present.

2.  The RO/AMC should schedule the Veteran to undergo a VA examination by a neurologist.  The claims file must be reviewed by the physician in conjunction with the examination.  The RO/AMC must inform the examiner that these facts must be taken into account when making the opinion:

* The Veteran served on active duty from July 1957 to June 1961.

* The service treatment records show the Veteran sustained a simple comminuted fracture of the right maxilla without artery or nerve involvement in April 1959.  See service treatment record in white envelope.

* A June 1961 Report of Medical Examination shows that clinical evaluations of the "head, face, neck, and scalp" and mouth were normal.  The examiner wrote, "None" when asked for the summary of defects and diagnoses.  See service treatment record in white envelope.

* The Veteran is service connected for paresthesia of the right side of face associated with residuals of a fractured right jaw and cheek bone, which was based upon clinical findings in a May 2005 "Bones" VA examination report.  The RO has assigned a 10 percent evaluation under Diagnostic Code 8207, which addresses incomplete moderate paralysis of the seventh cranial nerve.

* In June 2004, the Veteran reported occasional tinnitus in the right ear greater than the left ear, "which started about (five) years ago."  The Veteran stated the tinnitus occurred six times a year and lasted five minutes.  The Veteran reported noise exposure in service for two and one-half years and post service noise exposure in construction and concrete work for four years and machine shop work for three years.  See June 2004 VA treatment record.

* In a VA Form 21-526, Veteran's Application for Compensation or Pension, received in August 2004, the Veteran claimed that tinnitus had its onset in 1957.  See VA Form 21-526.

* At a June 2005 examination, the Veteran reported military, occupational, and recreational noise exposure.  He reported two and one-half years of in-service noise exposure as a gunner's mate.  For occupational noise exposure (after service), he reported factory work for five years, concrete construction work for five years, machine shop work for three years, and armed security with yearly arms qualifying for seventeen years.  For recreational noise exposure, he reported weapons target practice with ear protection.  The examiner wrote, "Unknown" for onset of tinnitus.  The Veteran reported bilateral tinnitus, which occurred six times a year and lasted five minutes.  See VA examination report.

* At a June 2008 hearing, the Veteran testified he had tinnitus before he got out of service.  He stated the tinnitus would currently last five to six minutes and occurred almost daily.  See hearing transcript beginning on page 8.  

* At an October 2008 examination, the Veteran reported the same in-service noise exposure.  For occupational exposure after service, he reported working for nine years in a warehouse using electric forklifts, worked two and one-half to three years for General Dynamics (Veteran said the work was not noisy, as grinders for sharpening parts were small pieces of equipment), and had worked for sixteen to seventeen years doing both armed and unarmed security work (he stated he wore ear protection when undergoing annual qualifications when armed).  For recreational noise exposure, the Veteran denied noise exposure.  The Veteran reported that tinnitus occurred five to six times per week and lasted four to six hours.  He described two kinds of tinnitus; a steady ring of medium-loud volume and a humming sound of medium-loud volume.  The Veteran was unable to describe tone or pitch of either type of tinnitus.  See VA examination report.

* In an April 2009 examination report, the examiner noted the Veteran's past reports of tinnitus occurring six times a year and tinnitus occurring five to six times a week.  This examiner noted that tinnitus was commonly associated with noise exposure, but that it also could be affected by caffeine, nicotine, alcohol, stress, fatigue, prescription and non-prescription medications.  She stated since tinnitus was not documented in the Veteran's service treatment records, she could not connect tinnitus to service "without resorting to mere speculation."  See VA examination report.

* In May 2007, the Veteran's representative argued that tinnitus may be secondary to the paresthesia of the right side of face associated with residuals of a fractured right jaw and cheek bone, since a symptom of Bell 's palsy is ringing in the ears.  He attached this website: http://www.ninds.nih.gov/disorders/bells/detail_bells.htm to support this relationship. 

The examiner is asked to review the entire claims file.  The purpose of the above laid-out facts is to create a general picture of the facts in this case.  Based on review of all of the evidence of record, the facts laid out above, examination of the Veteran, and with consideration of sound medical principles, the neurologist is to opine whether:

(i) It is at least as likely as not, i.e., is there a 50/50 chance, that current tinnitus was caused by noise exposure in service?  

(ii) It is at least as likely as not that current tinnitus was caused by or is aggravated by residuals of in-service facial trauma and/or the service-connected paresthesia of the right side of face associated with residuals of a fractured right jaw and cheek bone?

In preparing the opinion the examining physician must note the following terms:
 
* "It is due to" means 100 percent assurance of relationship. 
* "It is at least as likely as not" means 50 percent or more. 
* "It is not at least as likely as not" means less than a 50 percent chance. 
* "It is not due to" means 100 percent assurance of non relationship.
 
Any opinion offered must be supported with a complete written rationale.  If the examiner opines that the question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation of any psychiatric is unknowable must be provided.  
 
The VA examiner must append a copy of his/her curriculum vitae to the examination report.

3.  The RO/AMC should review the examination report and medical opinion to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  The RO/AMC must conduct any additional development it deems is warranted.

6.  Thereafter, the RO/AMC should readjudicate the claim for entitlement to service connection for tinnitus, to include on a secondary right sided facial paresthesia.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case (which includes the provisions of 38 C.F.R. § 3.310) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


